DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/446,288 filed on August 27, 2021.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on August 21, 2021.  Currently claims 21-40 remain in the examination.

4.	Applicant’s disclosure of related application information (paragraph 00001 of the amendment filed on August 21, 2021) is acknowledged. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 6-15, and 17-19 of U.S. Patent No. 11,372,739 to Park et al. (hereinafter “739 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other as the following claims comparison and analysis would show.


Instant Application

739 patent
Claim 21
 A computer-implemented system for handling item identifiers, the system comprising: 

a memory storing instructions; and 

at least one processor configured to execute the instructions for:  

receiving parameters including a current location and a current container;  

generating a combination of a plurality of item identifiers based on the current location, the current container, and a first area, 

wherein a plurality of items associated with the plurality of item identifiers is contained within the first area; 

transmitting a request for the combination of the plurality of item identifiers;

and processing the plurality of items until a threshold capacity of the current container is reached or each item of the combination of the plurality of items is processed by receiving input data corresponding to the plurality of item identifiers.
Claim 1
A computer-implemented system for handling item identifiers, the system comprising: 

a memory storing instructions; and 

at least one processor configured to execute the instructions for: 

receiving a user input to generate a combination of a plurality of item identifiers, 

wherein the item identifiers will be associated with a corresponding plurality of items located within a first area; retrieving one or more system parameters comprising a current location and a current container; 

generating the combination of the plurality of item identifiers based on the current location, the current container, and the first area; 

transmitting a request for the combination of the plurality of item identifiers, the request comprising the one or more system parameters; receiving the combination of the plurality of item identifiers in response to the request; displaying locations of the plurality of items relative to the current location; and 


processing the plurality of items until a threshold capacity of the current container is reached by receiving input data corresponding to the plurality of item identifiers.

Claim 31
A computer-implemented method for handling item identifiers, the method comprising:

receiving parameters including a current location and a current container;

generating a combination of a plurality of item identifiers based on the current
location, the current container, and a first area, wherein a plurality of items
associated with the plurality of item identifiers is contained within the first
area;

transmitting a request for the combination of the plurality of item identifiers; and
processing the plurality of items until a threshold capacity of the current container
is reached or each item of the combination of the plurality of items is processed by receiving input data corresponding to the plurality of item identifiers.


Claim 11
A computer-implemented method for handling item identifiers, the method comprising:

receiving a user input to generate a combination of a plurality of item identifiers, wherein the item identifiers will be associated with a corresponding plurality of items located within a first area; retrieving one or more system parameters comprising a current location and a current container;

generating the combination of the plurality of item identifiers based on the current location, the current container, and the first area; 

transmitting a request for the combination of the plurality of item identifiers, the request comprising the one or more system parameters; receiving the combination of the plurality of item identifiers in response to the request; displaying locations of the plurality of items relative to the current location; and 

processing the plurality of items until a threshold capacity of the current container is reached by receiving input data corresponding to the plurality of item identifiers.



	As the claims comparison of the two independent claims would show, it is the Examiner’s opinion that claimed subject matter in the instant application and 739 patent are not patentably distinct.   The underlined section of 739 patent show the limitation claimed in the pending claims of the instant application.  Perhaps the order of some phrase have changed, but they essentially claim the same subject matter.  In fact, the scope of the claimed subject matter actually is broader in the instant application since the detailed steps/processes in 739 patent are no longer recited in the presented claims in the instant application.  The dependent claims are mostly identical, some in verbatim manner as indicated below.   
Claim 22 of the instant application is verbatim identical to claim 2 of 739 patent. 
Claim 23 of the instant application is verbatim identical to claim 3 of 739 patent. 
Claim 24 of the instant application is verbatim identical to claim 4 of 739 patent. 
Claim 25 of the instant application is verbatim identical to claim 5 of 739 patent. 
The limitation of claim 26 of the instant application is included in claim 1 of 739 patent. 
Claim 27 of the instant application corresponds to claim 7 of 739 patent. 
Claim 28 of the instant application is verbatim identical to claim 8 of 739 patent. 
Claim 29 of the instant application is verbatim identical to claim 9 of 739 patent. 
Claim 30 of the instant application is verbatim identical to claim 10 of 739 patent. 
Claim 32 of the instant application is verbatim identical to claim 12 of 739 patent. 
Claim 33 of the instant application is verbatim identical to claim 13 of 739 patent. 
Claim 34 of the instant application is verbatim identical to claim 14 of 739 patent. 
	The limitation of claim 35 of the instant application is disclosed in claims 15 and 16 of 739 patent.  
The limitation of claim 36 of the instant application is included in claim 11 of 739 patent.
The limitation of claim 36 of the instant application is included in claim 13 of 739 patent.
Claim 38 of the instant application is verbatim identical to claim 17 of 739 patent. 
Claim 39 of the instant application is verbatim identical to claim 18 of 739 patent. 
Claim 40 of the instant application is verbatim identical to claim 19 of 739 patent. 

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
July 23, 2022